Citation Nr: 1403470	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty service from July 1966 to November 1969, from December 1974 to December 1978, and from January 2004 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim of entitlement to service connection for hypertension.  A January 2008 rating decision confirmed and continued the previous denial of entitlement to service connection.  

When the case was previously before the Board in September 2011, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013 the Court issued a Memorandum Decision which set aside the Board's September 2011 decision and remanded the claim back to the Board for further proceedings consistent with the Memorandum Decision.

The Veteran testified before a Veterans Law Judge at a videoconference hearing held in July 2011.  The Veterans Law Judge who conducted the hearing is no longer employed at the Board.  As such, the Veteran was sent a letter in November 2013, offering him an additional hearing before another Veterans Law Judge.  However, in December 2013 he replied that he did not wish to appear at another hearing and that he wished for the Board to consider his case on the evidence of record.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for hypertension is based upon a claim that his hypertension was aggravated during active service.  The record reflects that the Veteran was diagnosed with hypertension in 1998, which is during the time period between his second and third periods of active service.  He contends that although the hypertension preexisted his third period of active service, it was aggravated during this period of service and should therefore be service connected.

In the February 2013 Memorandum Decision, the Court indicated that the Board, in its September 2011 decision, did not adequately address evidence favorable to the Veteran's claim, such as lay statements and private physician's statements noting that the Veteran's blood pressure had been well controlled before active duty but that apparently during active duty the Veteran's blood pressure was not well controlled.  The Court also noted that the Veteran appears to be claiming that his hypertension could have been aggravated by his service-connected nonobstructive coronary artery disease.

In its September 2011 decision, the Board determined that there was clear and unmistakable evidence that the Veteran's hypertension both preexisted service and was not aggravated by service.  The Board based its decision that pre-existing hypertension was not aggravated during active service largely on the March 2011 VA examiner's opinion.  The March 2011 VA examiner opined, after examination of the Veteran and review of the entire record, that it is not at least as likely as not that the Veteran's hypertension was aggravated during his period of active service.  The examiner reasoned that the hypertension had progressed along a natural progression since its onset, and that the timeline and progression of the disease were expected based upon the Veteran's age.

The Board notes that because the legal standard is whether there is clear and unmistakable evidence that the hypertension was not aggravated during service, the Board finds that a remand for another opinion containing the correct legal standard is would be helpful in this case, as well as an opinion which takes into account all evidence, both lay and medical, of record.

Because the claim is being remanded for the above, an opinion should also be obtained regarding whether the Veteran's hypertension is proximately due to, or chronically aggravated by, his service-connected coronary artery disease.

The Board also notes that the Veteran submitted additional medical evidence in the form of an August 2012 letter from his private physician.  He did not waive his right to have this evidence initially considered by the RO.  As the case is already being remanded for other reasons, the Agency of Original Jurisdiction will have the opportunity to consider this evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the March 2011 VA examiner, if available, or an appropriate substitute, to prepare an addendum opinion, and if necessary, conduct a new examination.  The claims file, to include a complete copy of this Remand and the Court's February 2013 Memorandum Decision should be made available to the examiner to review in conjunction with rendering the addendum opinion, and any necessary examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to consider the evidence and accepted medical principles pertaining to the history, manifestations, clinical course, and the character of the disability found, and to determine the following:

* (a.)  Whether the record contains clear and unmistakable (obvious or undebatable) affirmative evidence of nonaggravation of hypertension during the Veteran's third period of active duty from January 2004 to January 2005.  If so, the examiner must identify the affirmative evidence of nonaggravation.  In this regard, if the conclusion is that an increase in disability was due to the natural progress of the hypertension, the examiner is asked to identify what affirmative evidence there is to support that conclusion?

The examiner is directed to consider that an increase in the disability is a chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms.  Stated another way, a permanent increase in severity of the pre-existing condition is an irreversible worsening of the pre-existing condition during service on the basis of the manifestations prior to, during, and subsequent to service. 

The examiner should discuss the Veteran's private physician's January 2007 letter which states that the Veteran's hypertension was well controlled prior to his call up to active duty (in January 2004) and that during active duty the Veteran's medication was apparently discontinued, resulting in higher readings; the March 2008 letter from the Veteran's private physician which states that the Veteran's blood pressure was well controlled prior to his call up to active duty but during active duty apparently his high blood pressure was not well controlled; the January 2011 letter from the Veteran's private physician which states that the Veteran's medications were changed in October 2003 and that he should have been monitored every three to six months but he was issued the same medication by the government the year he was deployed and that upon his return in 2005, an additional blood pressure medication needed to be added; an August 2012 letter from the Veteran's private physician which states that the Veteran had a "progression of his hypertension while serving in Iraq due to lack of aggressive control."

The examiner should also address the following lay statements: a March 2008 letter from D.C. which states that the Veteran worked harder than soldiers half his age and in the 100 degree heat, and that he had to have frequent blood pressure checks due to it being high; a July 2011 statement from the Veteran's former commander which indicates that the Veteran's work schedule was altered due to the high risk from the blood pressure and that he was being seen at least three times a week for blood pressure checks; a July 2011 statement from C.B. which states that the Veteran went to the medical tent every day or every other day, that his blood pressure was high, and that he was under stress, doing the work of two men; and a July 2011 statement from B.G. which states that the Veteran frequently went to the medical tent for blood pressure checks.

The examiner must render all opinions under the standard of clear and unmistakable evidence which is a standard meaning it is obvious or undebatable.  The "as likely as not" standard does not apply in this instance. 

The examiner is also advised that the opinions must be based upon clear and unmistakable affirmative evidence demonstrating the opinion there was no aggravation, and cannot rely on the insufficiency of the evidence to establish nonaggravation.

* (b.)  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to, or chronically aggravated (permanently worsened beyond the normal progression of the disease) by, his service-connected coronary artery disease.  A complete rationale must be provided.

2.  The RO must then readjudicate the claim based upon all evidence of record, to include on a secondary basis, and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

